September 3, 1957


Honorable Raymond W. Vowel1
Acting Executive Director
Board for Texas State Hospitals
  and Special Schools
Box S, Capitol Station
Austin, Texas
                              Opinion No. WW-253
                              Re: The validity of the appro-
                                  priation to the Board for
                                  Texas State Hospitals and
                                  Special Schools of moneys
                                  collected for the care and
                                  treatment of patients at
                                  out-patient clinics estab-
                                  lished pursuant to the pro-
                                  visions of Article 317&b-4,
Dear Mr. Vowell:                  Vernon's Civil Statutes.
            You have requested an opinion on the validity of
the rider in House Bill 13 , Acts of the 55th Legislature
(General AppropriationAct3 for the fiscal years ending August
31, 1958 and August 31, 1959, which rider provides:

              "The Board for Texas State Hospitals and
           Special Schools is authorized to charge at
           out-patientfacilities designatedabove for
           treatment and medication to patients treated
           an out-patientbasis not to exceed the daily
           charge for hospitalizationin state instltu-
           tions. An additional charge may be made for
           medication dispensed to patients not to ex-
           ceed the cost to the State.
              "Proceedsfrom the sale of medication and
           treatment are hereby reappropriatedto the
           out-patient clinics for 'Other Operating Ex-
           penses'."
            House Bill 169, Acts of the 55th Legislature,Regu-
lar Session 1957, ch. 427, p. 1280, codified in Vernon's as
Article 3174b-4, authorizes the establishmentof out-patient
clinics. Section 6 of House Bill 169 provides:
                                                       ‘   .   ,-.   .




Honorable Raymond W. Vowell, page 2   (WW-253)


              "Upon the completionof the buildings and
           facilities for either or both of said research
           hospital or the larger separate mental hospital,
           the Board for Texas State Hospitals and Special
           Schools shall appoint such personnel as are nec-
           essary to operate and maJ.ntalnsuch hospital and
           clinic and to adequately treat such patients as
           are admitted, within the limits of legislative
           appropriations. The Board for Texas State Hos-
           pitals and Snecial Schools shall admit oatients
           to the area br community hospital and shall pro-
           vide for their care and maintenanceunder the same
           applicable laws, rules and regulationsas govern
           the admission and care of mentally ill persons
           provided for In the General Laws of th State of
           Texas governing institutionsfor the ck?e of the
           mentally ill, The out-patient clinic shall be
           operated under such rules and regulationsas the
           Board may promulgate.
              "The Board for Texas State Hospitals and
           Special Schools is hereby authorized,in its
           discretion,to operate and maintain such hos-
           pital and clinic as a part of such other hos-
           pital as may be constructedor operated by the
           Board.' (Emphasisours)
            Article 3196a, Vernon's Civil Statutes,provides for
the admission and care of mentally ill persons and authorizes
the Hospital Board to charge relatives and guardians of the es-
tate of mentally ill patients for the care and treatment of such
patients.
             The above quoted rider of the appropriationto the
Hospital Board constitutesan appropriationof the moneys col-
lected pursuant to the provisions of Seetfon 6 of House Bill
169, Acts of the 55th Legislature,Regular Session, 1957, ch.
427, p. 1280, and Article 3196a, Vernon's Civil Statutes.
            You are,therefore,advisedthat the rider in ques-
tion is valid and is supportedby pre-existingLaw. Therefore,
the moneys collectedpursuant to the provisions of Section 6 of
Article 3174b-bareappropriatedto out-patientclinics for
other operating expenses.
Honorable Raymond W. Vowell, page 3     b-W-253)




                         SUMMARY

               The Rider contained in the appro-
               priation to the Board for Texas
               State Hospitals and Special Schools
               in House Bill 133 Acts of the 55th
               Legislature,Regular Session, 1957,
               (General AppropriationAct) appro-
               priating moneys collected for the
               treatment and medication to patients
               of out-patientclinics as provided
               for in Section 6 of Article 317&b-4,
               Vernon's Civil Statutes, is valid and
               such money is appropriatedfor other
               operating expenses for out-patient
               clinics establishedby the provisions
               of Article 3174b-4, Vernon's Civil
               Statutes.
                                    Yours very truly,
                                    WILL WILSON
                                    Attorney General of Texas


                                       John Reeves
JR:zt
APPROVED:
OPINION COMMITTEE
H. Grady Chandler, Chairman
Howard Mays
James W. Wilson
Sam Lane
REVIEWED FOR THE ATTORNEY GENRRAL
BY:
     Geo. P. Blackburn